Case 4:18-cv-00689-ALM-CAN Document 191 Filed 08/21/20 Page 1 of 3 PageID #: 3237




                            United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

   RHONDA M. MCLEMORE                               §
                                                    §   Civil Action No. 4:18-CV-689
   v.                                               §   (Judge Mazzant/Judge Nowak)
                                                    §
   WALMART INC. LLC TEXAS STORES,                   §
   ET AL.                                           §

                   MEMORANDUM ADOPTING REPORT AND
            RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

         Came on for consideration the report of the United States Magistrate Judge in this action,

  this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

  On July 3, 2020, the report of the Magistrate Judge (Dkt. #183) was entered containing proposed

  findings of fact and recommendations that Defendants Wal-Mart Stores Texas LLC, Josephine

  Jacobs, Cinthya Knowlton, Raquel Nunez, and Jason Stewart’s Motion for Summary Judgment

  (Dkt. #118) be granted, Plaintiff Rhonda McLemore’s Motion for Amended Summary Judgment

  (Dkt. #122) and Motions for Leave to Amend (Dkts. #157; #159; #160) be denied, and each of

  Plaintiff’s claims be dismissed with prejudice. Having received the report of the Magistrate Judge,

  having considered Plaintiff’s Objections (Dkt. #189), Defendants’ Response (Dkt. #190), and

  having conducted a de novo review, the Court is of the opinion that the Magistrate Judge’s report

  should be adopted.

         Plaintiff filed her suit on October 1, 2018, complaining of race and age-based employment

  discrimination by Defendants (Dkt. #1). On December 20, 2019, the Parties filed competing

  Motions for Summary Judgment (Dkts. #118; #122). The Magistrate Judge recommended each of

  Plaintiff’s claims be dismissed (Dkt. #183). Plaintiff filed Objections to the report on July 27,

  2020 (Dkt. #189) and Defendants responded on August 3, 2020 (Dkt. #190).
Case 4:18-cv-00689-ALM-CAN Document 191 Filed 08/21/20 Page 2 of 3 PageID #: 3238



                     OBJECTION TO REPORT AND RECOMMENDATION

          A party who files timely written objections to a magistrate judge’s report and

  recommendation is entitled to a de novo review of those findings or recommendations to which

  the party specifically objects 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b)(2)-(3).

          Here, Plaintiff makes no specific objection to the Magistrate Judge’s report, rather the

  Objections constitute sixteen (16) pages of jumbled assertions, beginning with the statement “[t]his

  is a Trump era and Walmart is participating in the BLACK LIVES DON’T MATTER

  MOVEMENT” (Dkt. #189 at p. 1) (emphasis in original). Plaintiff then proceeds to recount

  various docket entries from the instant case, followed by her rendition of “material facts”, a copy

  of the text of Rule 56, and a brief history and commentary on the Seventh Amendment Right to

  Trial by Jury (Dkt. #189). The only references to the substance of the Magistrate Judge’s

  recommendation, state in their entirety, “Plaintiff strongly objects to the Madgistrates [sic] Motion

  for Summary Judgment be denied and all claims be dismissed with prejudice” (Dkt. #189 at p. 3),

  “[m]y objection to the madgistrates [sic] report and recommendation can be substantiated . . .”

  (Dkt. #189 at p. 4), and “[t]his case is Plagued with Elicit Bias[,] ‘Plaintiff[’s] Evidence is factual

  and Compelling’[;] Report and Recommendation should be denied in whole. Plaintiff Objects to

  all. Highly Prejudicial” (Dkt. #189 at p. 14) (capitalization in original).

          Defendants retort, “Plaintiff’s Objections are generalized and do not identify a specific

  finding or recommendation to which objection is made, state the basis for the objection, or specify

  the place in the Magistrate’s Report where the disputed determination is found” (Dkt. #190 at pp.

  3–4). The Magistrate Judge’s recommendation advised Plaintiff that her “[f]ailure to file specific,

  written objections will bar the party from appealing the unobjected-to factual findings and legal

  conclusions of the magistrate judge that are accepted by the district court, except upon grounds of

  plain error . . .” (Dkt. #183 at p. 41).


                                                    2
Case 4:18-cv-00689-ALM-CAN Document 191 Filed 08/21/20 Page 3 of 3 PageID #: 3239



           Defendants are correct; “[f]rivolous, conclusive or general objections need not be

    considered by the district court.” Nettles v. Wainwright, 677 F.2d 404, 410 n.8 (5th Cir. 1982),

    overruled on other grounds by Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415 (5th Cir. 1996).

    The majority of Plaintiff’s Objections are nonsensical fragments and clauses, unrelated to the

    report’s findings. Plaintiff has wholly failed to provide specific or substantive objections to the

    Magistrate Judge’s report and recommendation. Plaintiff’s Objections are overruled.

           It is, therefore, ORDERED that Defendants Wal-Mart Stores Texas LLC, Josephine

    Jacobs, Cinthya Knowlton, Raquel Nunez, and Jason Stewart’s Motion for Summary Judgment

    (Dkt. #118) is hereby GRANTED and each of Plaintiff’s remaining claims are DISMISSED

    WITH PREJUDICE.

           It is, further, ORDERED that each of Plaintiff Rhonda McLemore’s Motion for Amended

    Summary Judgment (Dkt. #122), Memorandums of Points and Authorities in Support of Motion
.
    for Leave to Amend Complaint (Dkts. #157; #159) and Motion for Leave to Amend the Complaint

    (Dkt. #160) are hereby DENIED.

            IT IS SO ORDERED.

           SIGNED this 21st day of August, 2020.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE




                                                    3
